Citation Nr: 1137152	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  08-19 716A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for porokeratosis of the right foot with hallux valgus.  

2.  Entitlement to an initial rating higher than 10 percent for porokeratosis of the left foot.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from September 1978 to January 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 RO rating decision that granted service connection and a noncompensable rating for bilateral porokeratotic lesions of the feet, effective October 16, 2003.  

A September 2007 RO decision increased the rating for the Veteran's service-connected bilateral porokeratotic lesions of the feet to 10 percent, effective October 16, 2003.  Since that grant does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

A July 2010 RO decision recharacterized the Veteran's service-connected bilateral porokeratotic lesions of the feet as porokeratosis of the right foot with hallux valgus, and assigned a 10 percent rating, effective October 16, 2003, and as porokeratosis of the left foot, and assigned a 10 percent rating, effective October 16, 2003.  Since those grants do not represent a total grant of benefits sought on appeal, the claims for increase remain before the Board.  See AB, supra.  In March 2011, the Veteran testified at a Travel Board hearing at the RO.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Veteran was last afforded a VA feet examination in February 2010.  It was noted that the Veteran's claims folder was reviewed.  The Veteran reported that he was currently employed as a bus driver in a capacity which he characterized as requiring standing or being ambulatory 30 percent of the time compared with being sedentary 70 percent of the time.  The examiner reported that the Veteran had moderate pes planus with mild preservation of the longitudinal arches, bilaterally.  The examiner stated that the Veteran had normal form and function of the tibialis posterior and tendo Achilles, bilaterally.  It was noted that the Veteran did not have pain on manipulation of either foot.  The examiner indicated that the tendo Achilles alignment was normal to weight bearing and non-weight bearing, bilaterally, and that there was no painful motion, edema, weakness, or instability with regards to either foot.  The examiner stated that there was tenderness to palpation about the plantar hyperkeratotic lesions in the soles of the Veteran's feet, including the first, fourth, and fifth metatarsal head weight bearing regions of the right foot and the first and fifth metatarsal head weight bearing regions of the left foot.  It was noted that the Veteran's gait was normal with antalgia of at the level of the feet, right more than the left.  The examiner reported that the Veteran's weight bearing was abnormally related to the hyperkeratotic lesions.  

The examiner indicated that the Veteran's walking ability, standing ability, and distance tolerance, would all appear to be at least mildly limited related to his pain associated with the hyperkeratotic lesions.  The examiner stated that the Veteran had a moderate right foot bunion deformity with hallux valgus, as well as lesser toe hammer toe contractures especially affecting the right fifth toe, more than the left, with secondary dorsal lateral hyperkeratotic lesions overlying the proximal interphalangeal joint of that particular digit.  It was noted that the Veteran did not require assistive devices and that there were no prosthetics, orthotics, or shoe modifications.  The examiner related that there were no range of motion limitations regarding either foot, as well as no vascular changes regarding either lower extremity.  The examiner remarked that ranges of motion were not additionally limited by pain, fatigue, weakness, or lack of endurance following repetitive use.  

The diagnoses were pes planus of hereditary origin and neither caused by military service, nor advanced by military service beyond normal life progression; bunion deformity, right foot more than the left, of hereditary origin and neither caused by military service, nor advanced by military service beyond normal life progression; lesser toe hammer toe deformities of mechanical origin likely aggravated by progression of pes planus with life, but not discernibly correlated with, aggravated by, or secondary to military service; and multiple painful hyperkeratotic lesions which would be considered a continuity complaint at least as likely as not dating to military service, but not necessarily or specifically caused by or significantly aggravated by or progressed by the Veteran's history of military service.  

The Board observes that the examiner did not specifically address such information as whether there was either generalized cutaneous involvement or systemic manifestations, and intermittent systemic medication, such as immunosuppressive retinoids, required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Findings in this regard are necessary for rating the Veteran under 38 C.F.R. § 4.118, Diagnostic Code 7824 (2010).  The Board observes that the RO has specifically rated the Veteran's service-connected porokeratosis of the right foot with hallux valgus and porokeratosis of the left foot pursuant to Diagnostic Code 7824, as well as other diagnostic criteria such as 38 C.F.R. § 4.71a, Diagnostic Codes 5280 and 5284 (2010).  

Additionally, the Board notes that the Veteran has received treatment for his service-connected porokeratosis of the right foot with hallux valgus and porokeratosis of the left foot subsequent to the February 2010 VA feet examination.  

For example, an April 2011 statement from E. Davis, DPM, noted that the Veteran's feet were examined in March 2011.  Dr. Davis reported that the Veteran had painful callused areas beneath the pressure points of both of his feet.  Dr. Davis specifically stated that the Veteran had painful callused areas beneath the first metatarsal head of the bunion joint of both feet, as well as beneath the fourth metatarsal heads and fifth metatarsal heads.  It was noted that the Veteran also presented with painful bunion or hallux abducto valgus deformities, bilaterally.  Dr. Davis reported that examination demonstrated that the Veteran had limitation of motion of the right big toe joint secondary to fairly advanced hallux abducto valgus deformity.  Dr. Davis also discussed the Veteran's pes planus and hammer toes, which are not service-connected.  

The Board observes that there is simply not enough recent medical evidence of record in order to properly address the Veteran's claims.  Specifically, it is not clear from the record whether or not the Veteran's service-connected bilateral foot disabilities either involve generalized cutaneous involvement or systemic manifestations, and require intermittent systemic medication, such as immunosuppressive retinoids, respectively.  Additionally, the Board notes that the Veteran has not been afforded a VA examination, as to his service-connected porokeratosis of the right foot with hallux valgus and porokeratosis of the left foot, in well over a year and a half, and that the record raises a question of the current severity of such disabilities.  Further, the Board notes that the Veteran has specifically alleged that the February 2010 VA feet examination was inadequate.  Therefore, the Board finds that a current examination is necessary.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1995) (VA was required to afford a contemporaneous medical examination where examination report was approximately two years old); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Prior to the examination, any outstanding records of pertinent treatment should be obtained and added to the record.  

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all medical providers who have treated him for right and left foot problems since June 2008.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  Specifically, VA treatment records since June 2008 should be obtained.  

2.  Schedule the Veteran for an appropriate VA examination (or examinations) to determine the severity of his service-connected porokeratosis of the right foot with hallux valgus and porokeratosis of the left foot.  The claims folder must be provided to and reviewed by the examiner(s) in conjunction with the examination.  All signs and symptoms necessary for rating the Veteran's porokeratosis of the right foot with hallux valgus and porokeratosis of the left foot should be reported in detail, including all information necessary for rating the conditions under 38 C.F.R. § 4.118, Diagnostic Codes 7824, as well as any other appropriate diagnostic codes such as 38 C.F.R. § 4.71a, Diagnostic Codes 5280 and 5284.  The examiner(s) is(are) specifically requested to indicate whether the Veteran's porokeratosis of the right foot with hallux valgus and porokeratosis of the left foot involve either generalized cutaneous involvement or systemic manifestations, and intermittent systemic medication such as immunosuppressive retinoids required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  

3.  Thereafter, review the Veteran's claims for entitlement to an initial rating higher than 10 percent for porokeratosis of the right foot with hallux valgus and entitlement to an initial rating higher than 10 percent for porokeratosis of the left foot.  If any benefits sought on appeal remain denied, issue a supplemental statement of the case to the Veteran and his representative, and provide an opportunity to respond before the case is returned to the Board.  

The purposes of this remand are to ensure notice is complete, and to assist the appellant with the development of his claims.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


